PER CURIAM.
Contrary to appellant’s contention that he demonstrated a strong likelihood that four potential black jurors were peremptorily stricken solely because of their race, the record reveals a valid basis for exclusion in at least three instances. See Taylor v. State, 491 So.2d 1150 (Fla. 4th DCA 1986); Cotton v. State, 468 So.2d 1047 (Fla. 4th DCA), review denied, 479 So.2d 117 (Fla.1985). Appellant has failed to show that there was a strong likelihood that the fourth juror was challenged solely on the basis of race, see State v. Neil, 457 So.2d 481 (Fla.1984); we therefore find that reversal under Neil is inappropriate. Parker v. State, 476 So.2d 134 (Fla.1985); Hamilton v. State, 487 So.2d 407 (Fla. 3d DCA 1986).
Affirmed.